Title: To John Adams from William Tudor, 18 May 1789
From: Tudor, William
To: Adams, John


          
            Dear Sir
            Boston 18 May 1789
          
          Your very obliging & confidential Letters of the 3d. and 9th. of May I received on the 15. I mention their coming to my Hands together only to mark the Difference between the Dispatch of the Post & the Punctuality of Individuals.
          I am rejoiced to find You, Sir, pronouncing the upper House of Congress a wise, mild and noble Body of Men. From such a Body we must find dignified, firm & national Measures. But young as our Country is, with every Thing in national Rule & Revenue to be experimented, a considerable Period must elapse before the united States can arise to Greatness. And we have Politicians in every State in the Confederacy, who think it is better we never should. Men who think that Titles, Distinctions & Ranks in Society ought not to exist.

And that the Ideas & Wishes of the People, (which are founded in Nature & Policy) that encourage & expect such Distinctions, ought to be checked & counteracted. Were we deprived of all Intercourse with Europe, & commercial Interchanges with the rest of the Globe, this Quixotte System might last for many Years perhaps. Untill we do have great Distinctions I mean as far as respects our National great Officers, there will be neither a promptitude of Obedience or national Pride in the Citizens. And untill our partial Politicks, & State localities are lost in an energetic, & the confederated Government, we shall feel like Colonists & continue to act so.
          There appears a good Disposition at present in our Seaports to meet & assist the Revenue on moderate and equalized Rates. And the People in the Country have not yet learnt the Language of Complaint against Taxes where the Merchant is the Paymaster.
          We hear nothing of the Proceedings of the most honorable Senate, but suppose them engaged in digesting, defining, & systemising the Judicial Department. This among your numerous perplexing Labours, will be not the least difficult. And after all, much must be left to be aided or altered by subsequent Statutes, as Experience shall point their Necessity.—
          And will You now give me leave, my dear Sir, to express a Wish to be remembered by You, when the Appointments of Law Officers shall be made. I confess that the Office of federal Advocate for this State, or any Post in my professional Line, which You may think my Education & Principles may qualify me to fill, would be a very pleasant Thing. I am so little used to the Language of Sollicitation, that to You only, my earliest & ablest Friend, would I submit a Hint which I am not perhaps intitled to offer. I never sought, or for a moment wished for any Place political or civil in this Commonwealth (or what I would rather now call it, Corporation) but I acknowlege, that I should hold a national Appointment, truly honorable.
          I am, Dear Sir, / your faithful hble Servant
          
            Wm Tudor
          
        